                                                          ,. . ,,,--,,,i< .,_.,   ,;·;,1




                                                                USDC-SDNY
                                                                DOCUMENT
UNITED STATES DISTRlCT COURT                                    ELECTRONICALLY FILED
SOUTHERN DISTRlCT OF NEW YORK                                   DOC#:
                                                                DATE FILED: I/JI.{         /;;-o
 In re Application of GORSOAN LIMITED
 for an Order Pursuant to 28 U.S.C. § 1782 to                     No. 18-MC-431 (RA)
 Conduct Discovery for Use in a Foreign
 Proceeding,                                                       OPINION & ORDER

                       Petitioner.


RONNIE ABRAMS, United States District Judge:

       On October 15, 2018, Judge Sullivan, to whom this matter was previously

assigned, issued an ex parte order granting discovery to Petitioner Gorsoan Limited

pursuant to 28 U.S.C. § 1782 and authorizing subpoenas to be served on Respondents

Zoe Bullock Remmel ("Bullock Remmel"), Eugenia Bullock ("E. Bullock"), Zoya

Kuznetsova, and Stuart Sundlun (collectively, "Respondents"). On May 13, 2019,

Gorsoan filed a motion to compel Respondents to respond to those subpoenas.

Respondents oppose Gorsoan' s motion on several grounds. Also currently before the

Court is intervenor Janna Bullock's ("Bullock") motion to vacate the October 2018

discovery order and quash the subpoenas served on Respondents. For the reasons stated

below, the Court grants Gorsoan's motion to compel, but refers this action to a magistrate

judge to modify the scope of discovery. Bullock's motion is denied.

                                     BACKGROUND

I.     Relevant History

       This matter has a long and complicated history, with which the Court assumes the

parties' familiarity. See Gorsoan Ltd v. Bullock, 652 F. App'x 7 (2d Cir. 2016); In re
Application ofGorsoan Ltd. & Gazprombank OJSC, No. 13-mc-397 (PGG), 2014 WL

7232262 (S.D.N.Y. Dec. 10, 2014). The Court briefly addresses only what is relevant to

the two motions now before it.

        Gorsoan, a Cyprus limited liability company, and Gazprombank, a Russian bank,

filed a civil suit against thirty defendants, including intervenor Bullock, in the District

Court ofLimassol in 2012 (the "Cyprus action"). Gorsoan alleged that Bullock and the

other defendants engaged in fraud resulting in approximately $25 million in damages to

Gorsoan. As part of that litigation, the Cyprus court issued an order, freezing assets

exceeding the value of€10,000 anywhere in the world belonging to certain defendants,

including Bullock, and requiring that those defendants disclose those assets (the "Asset

Freeze and Disclosure Order"). To date, Bullock has not complied with that order.

        In November 2013, Gorsoan submitted an ex parte application in this district for

an order pursuant to § 1782 to obtain documents and testimony from Bullock for use in

the Cyprus action. 1 The court granted Gorsoan's application, and later denied Bullock's

motion to vacate that order and quash the subpoenas. See In re Application ofGorsoan

Ltd., 2014 WL 7232262, at *12. The Second Circuit affirmed. See Gorsoan Ltd., 652 F.

App'x at *10.

        Nonetheless, Bullock did not produce much, if any, discovery. On February 6,

2018, for instance, Gorsoan suspended a deposition of Bullock "after [she] repeatedly

failed to provide good-faith answers to the questions asked and it became clear that she




         1 This § 1782 application also sought discovery from RJGroup LLC (of which Bullock is the sole

member), Stuart Smith (attorney for Bullock and RJGroup LLC), and Bullock Remmel. See In re
Application o[Gorsoan Ltd, 2014 WL 7232262, at *2.



                                                   2
was not providing truthful testimony." Dkt. 2 at 3 (Pet.'s § 1782 App.). 2 At the

deposition, Bullock claimed that she did not own any assets exceeding the value of

€10,000. More specifically, she testified that she did not own any property and had no

bank or investment accounts. See In re Application ofGorsoan Ltd. & Gazprombank

Bank OSJC, No. 17-CV-5912 (RJS), Dkt. 32, Tr. 113:20-117:20 (S.D.N.Y. Apr. 17,

2018) (Transcript of Bullock's Deposition). Rather, she testified that she relied on her

mother and daughters for financial support, although she claimed that she knew nothing

about their financial assets. See id. Bullock did, however, acknowledge that trusts, for

which Sundlun was a trustee, had been set up for the benefit of her two daughters. See id.

at Dkt. 32, Tr. 188:3-190:13.

        In May 2018, Gorsoan raised the issue of Bullock's compliance with Judge

Sullivan. See id. at Dkt. 37. Finding it "pretty clear" that Bullock "lied under oath at a

deposition," id. at Dkt. 37, Tr. 47:17-23, Judge Sullivan ordered Bullock's deposition to

continue under judicial supervision, id. at Dkt 44. At that deposition in August 2018,

Bullock invoked her Fifth Amendment right. See Dkt. 3, Ex. B.

II.     The Instant § 1782 Application

        As a result of Bullock's noncompliance with the first§ 1782 order, Gorsoan filed
                                                                                                        3
a second ex parte application for discovery pursuant to§ 1782 on September 13, 2018.

This time Gorsoan sought discovery from Bullock's two daughters, Bullock Remmel and

E. Bullock; Bullock's mother, Kuznetsova; and Sundlun. Dkt. 1. Judge Sullivan granted

Gorsoan's ex parte application on October 15, 2018. Dkt. 9. The subpoenas were then


        2   Unless otherwise noted, the Opinion cites submissions filed on the docket in this action.

          3 Because Gazprombank has since assigned its claims in the Cyprus action to Gorsoan, Gorsoan

filed this second application alone.


                                                       3
served on Respondents, who objected in December 2018. See Dkt. 15, Ex. 1, 2. Around

that time, Bullock's counsel notified Gorsoan that Bullock intended to intervene in this

action to request that this discovery order be vacated. Although the parties met and

conferred in early 2019, nothing was filed with the Court, to whom this case was re-

assigned in November 2018, for several months.

        On May 13, 2019, Gorsoan filed a letter motion to compel Respondents to comply
                                                                                              4
with the previously-authorized subpoenas. Respondents filed opposition papers. At this

time, the Court also granted Bullock's request to intervene, Dkt. 22, after which Bullock

filed a motion to vacate the October 2018 order and quash the subpoenas, Dkt. 23. On

November 19, the Court held oral argument on these two motions.

        As such, presently before this Court are (1) Gorsoan's motion to compel

discovery pursuant to the October 2018 order, and (2) intervenor Bullock's motion to

vacate that order and quash the subpoenas.

                                      LEGAL STANDARD

        28 U.S.C. § 1782(a) permits a district court to "order [a person] to give his

testimony or statement or to produce a document or other thing for use in a foreign or

international tribunal." A district court has jurisdiction to order discovery upon finding

three statutory requirements satisfied: "(1) the person from whom discovery is sought

resides (or is found) in the district of the district court to which the application is made,

(2) the discovery is for use in a foreign proceeding before a foreign tribunal, and (3) the




        4  Respondents filed separate opposition motions. The Opinion refers to Sundlun's opposition
brief as "Sundlun Opp.," see Dkt. 29, and E. Bullock's, Bullock Remmel's, and Kuznetsova's joint
opposition brief as "Bullock et al. Opp.," see Dkt. 28. Respondents also "join[] in the arguments that
Bullock presents in her brief," which the Opinion refers to as the "Bullock Memo.," see Dkt. 29. Sundlun
Opp. at 2 n. l; see also Bullock et al. Opp. at I.


                                                    4
application is made by a foreign or international tribunal or any interested person."

Brandi-Dohrn v. IKB Deutsche IndustriebankAG, 673 F.3d 76, 80 (2d Cir. 2012). The

party seeking discovery bears the burden of proving the statutory requirements. See

Certain Funds, Accounts and/or Inv. Vehicles v. KPMG, LLP, 798 F.3d 113, 120 (2d Cir.

2015).

         "[O]nce the statutory requirements are met, a district court is free to grant

discovery in its discretion," Schmitz v. Bernstein Liebhard & Lifshitz, LLP, 376 F.3d 79,

83-84 (2d Cir. 2004), while keeping in mind the statute's "twin aims": "providing

efficient means of assistance to participants in international litigation in our federal courts

and encouraging foreign countries by example to provide such assistance to our courts,"

Mees v. Buiter, 793 F.3d 291, 297-98 (2d Cir. 2015). A district court's "discretion,

however, is not boundless." Schmitz, 376 F.3d at 84. The Supreme Court has thus

provided four factors to guide this determination: (1) whether "the person from whom

discovery is sought is a participant in the foreign proceeding" and as such the foreign

tribunal could itself order the requested discovery; (2) "the nature of the foreign tribunal,

the character of the proceedings underway abroad, and the receptivity of the foreign ...

court ... to U.S. federal-court judicial assistance"; (3) if this request appears to be "an

attempt to circumvent foreign proof-gathering restrictions or other policies of a foreign

country or the United States"; and (4) whether the discovery requests are "unduly

intrusive or burdensome." Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241,

264-65 (2004).




                                                5
                                            DISCUSSION

        Respondents oppose Gorsoan's request that the Court compel them "to produce

the documents commanded by the subpoenas [issued on October 15, 2018] and appear for

depositions" on several grounds. Pet.'s Mot. to Compel at I. First, Respondents argue

that the court lacks jurisdiction to permit discovery under § 1782 because the statutory

requirement that the discovery be "for use in a foreign proceeding" is not met. Second,

even if that statutory requirement is satisfied, they argue that the discretionary factors

weigh against exercising judicial discretion to grant this discovery. Respondents also

contend that the Court cannot compel this discovery because they have each invoked

their Fifth Amendment right against self-incrimination. With the exception of asserting

the Fifth Amendment, Bullock's motion presents identical arguments. The Court thus

addresses these arguments in tum.

I.      Section 1782's Statutory Requirements

        Respondents and Bullock contend that the Court lacks jurisdiction to permit

discovery because Gorsoan has failed to establish the second statutory requirement that
                                                                                               5
the discovery be "for use in a foreign proceeding before a foreign ... tribunal." 28

U.S.C. § 1782(a). They argue that Gorsoan's request for "asset discovery" to determine

Bullock's compliance with the Asset Freeze and Disclosure Order is impermissible under

§ 1782 because it does not serve a purpose for an "adjudicative proceeding" in the

Cyprus court. Bullock Memo. at 14-19. Although a difficult question, the Court




         5  Bullock and Respondents do not dispute that Gorsoan has satisfied the other two statutory
requirements because Respondents reside in this district and Gorsoan is an interested part in the Cyprus
litigation. See Brandi-Dohrn, 673 F.3d at 80.


                                                     6
concludes that the breadth of the statute's "for use" requirement encompasses the facts

presented here.

        In determining whether the "for use" statutory requirement is met, the "focus[]

[is] on two questions: (1) whether a foreign proceeding is adjudicative in nature; and (2)

when there is actually a foreign proceeding." Euromepa, S.A. v. R. Esmerian, Inc., 154

F.3d 24, 27 (2d Cir. 1998). 6 The "for use" requirement must be analyzed "according to

the particular facts of each case." In re Accent Delight Int'!, Ltd, 869 F.3d 121, 131 (2d

Cir. 2017). The Court, however, need not consider either the "discoverability" or the

"admissibility of [the requested] evidence in the foreign proceeding." Brandi-Dohrn, 673

F.3d at 82 (italics removed).

        The Second Circuit has broadly interpreted the availability of discovery under §

1782. See In re Accent Delight Int 'l Ltd, 869 F .3d at 134 ("The availability of Section

1782 discovery ... is quite broad and only has broadened through successive

amendments over the years."); Brandi-Dohrn, 673 F.3d at 82 (explaining that Congress

"enact[ed] liberalizing amendments to the statute" with no "inten[t] to impose such a

sweeping restriction on the district court's discretion"). In doing so, it has read the "for

use" requirement to be expansive in nature. As is relevant to the instant motions, the

Circuit has emphasized that "an applicant may seek discovery of any materials that can

be made use ofin the foreign proceeding to increase her chances of success." Mees, 793


         6   In Intel, the Supreme Court addressed certain aspects of§ 1782 's "for use" requirement. It held,
in part, that the "for use" requirement only required that a foreign proceeding be "within reasonable
contemplation," and therefore need not be either "pending" or "imminent." 542 U.S. at 259. This reversed
Euromepa's ruling that, to satisfy the ''for use" requirement, a foreign proceeding must, at minimum, be
"imminent." 154 F.3d at 27-28; see also Jiangsu Steamship Co. v. Success Sup. Ltd., No. 14-CV-9997
(CM), 2015 WL 3439220, at *6 (S.D.N.Y. Feb. 5, 2015) ("Intel did not disturb the Second Circuit's ruling
that that any proceeding for which § 1782 discovery is sought must be 'adjudicative' in nature, or its
conclusion that an enforcement proceeding is not 'adjudicative."').



                                                        7
F.3d at 299. Thus, so long as the discovery sought is "something that will be employed

with some advantage or serve some use in the proceeding," "an applicant may satisfy the

statute's 'for use' requirement even if the discovery [it] seeks is not necessary for [it] to

succeed in the foreign proceeding." Id. at 295, 298; see also id. at 298 (explaining that

"[t]he plain meaning of the phrase 'for use in a proceeding' indicates" that discovery

·might be sought that is "not necessarily something without which the applicant could not

prevail"). The "focus[]," therefore, is "on the practical ability of an applicant to place a

beneficial document - or the information it contains - before a foreign tribunal." In re

Accent Delight Int 'l, Ltd., 869 F .3d at 131.

        Bullock and Respondents rely primarily on the premise that § 1782 broadly "bars

discovery in aid of asset identification or collection" because such discovery cannot be

adjudicative in nature. Bullock Memo. at 16. In advocating for this general prohibition

on asset discovery, they cite Euromepa S.A. v. R. Esmerian, Inc., 154 F.3d 24 (2d Cir.

 1998), as well as several subsequent cases in this district, which denied § 1782

applications seeking asset discovery. This Court, however, is not persuaded that

Euromepa establishes the broad prohibition on asset discovery that Bullock and

 Respondents urge.

        In Euromepa, the Second Circuit denied a § 1782 application for discovery to

 assist with a bankruptcy action in France. See id. at 29. Holding that the "for use"

 requirement was not met, the Circuit reasoned that the foreign proceeding was "not an

 adjudicative proceeding within the meaning of the statute" because "[t]he merits of the

 dispute between [the parties] have already been adjudicated and will not be considered in

 the French Bankruptcy Proceeding." Id. at 28. Rather, there, "the already extant




                                                 8
judgment [wa]s merely being enforced." Id. Several courts in this district subsequently

interpreted Euromepa to stand for the proposition that "neither pre-judgment attachment

nor post-judgment enforcement proceedings are 'adjudicative' in nature." Jiangsu

Steamship Co., 2015 WL 3439220, at *4. They thus denied§ 1782 applications seeking

discovery to assist solely with obtaining pre- and post-judgment attachments. See In re

MI' Baltic Soul, No. 15-mc-319 (LTS), 2015 WL 5824505, at *2 (S.D.N.Y. Oct. 6, 2015)

(denying an application for discovery that "would only be in relation to a contemplated

post-judgment action, which Euromepa holds is not a 'foreign proceeding' within the

meaning of section 1782"); In re Asia Mar. Pac. Ltd., 253 F. Supp. 3d 701, 706-07

(S.D.N.Y. 2015) (denying an application for discovery to assist with obtaining a pre-

judgment attachment); Jiangsu Steamship Co., 2015 WL 3439220, at *1 (denying an

application for discovery to "locate ... entities' assets" in New York banks to assist with

obtaining a pre-judgment attachment).

        Although Respondents and Bullock correctly note that these actions denied asset

discovery, in this Court's view, Respondents and Bullock misread- and overextend-

those cases' reasoning. None of the decisions established a broad rule that asset

discovery can never be adjudicative and is thus always impermissible under § 1782.

Instead, each case cited by Respondents and Bullock denied the requested discovery

because it would have had no effect on the resolution of the merits in the foreign tribunal.

In Jiangsu, for example, the court stated: "It is clear from Jiangsu's moving paper that

Jiangsu does not need this information in order to prosecute the London arbitration;

Jiangsu does not pretend that information about SSL's assets will help prove its breach of

contract claim." 2015 WL 3439220, at *1; see also In re Iraq Telecom Ltd., No. 18-mc-




                                             9
458 (LGS), 2019 WL 3798059, at *3 (S.D.N.Y. Aug. 13, 2019) (describing the denial of

the § 1782 application in Jiangsu as based on the fact that "the proceeding [was]

speculative where petitioner failed to identify a country or tribunal where it intended to

file a claim"). Likewise, in In re Asia Maritime Pacific, the court noted that

"[r]evealingly, Petitioner does not argue that the requested material could be used in the

London arbitration to some advantage or 'used to increase its chance of success' in the

arbitration." 253 F. Supp. 3d at 706-07. And, in In re MI' Baltic Soul, the§ 1782

application was denied because "Petitioners have not identified with particularity the

foreign tribunal( s) in which they would seek to bring their enforcement actions, other

than general references to possible proceedings in England and Anguilla." 2015 WL

5824505, at *3.

        Accordingly, some courts have since sought to clarify Euromepa's holding. For

instance, the court in In re Stati explained that Euromepa did not hold that all asset

discovery was improper under§ 1782. No. 15-mc-91509, 2018 WL 474999 (D. Mass.

2018). Rather, it noted that Euro mepa denied discovery because there was "nothing left

to adjudicate" in the foreign tribunal, and as a result, the requested discovery could not

have had an effect on the adjudication. Id. at *4 ("[T]he Euromepa court did not

universally bar discovery in all bankruptcy proceedings, particularly where issues are

being adjudicated."). Distinguishing the request for asset discovery before it, In re Stati

clarified that there had been "no prior rulings on the contested issues," in contrast to the

facts in Euromepa. Id.; see also JSC MCC EuroChem v. Chauhan, 17-mc-5, 2018 WL

3872197, at* 12 (M.D. Tenn. Aug. 15, 2018) (stating that "Euromepa had not held 'that

all post-judgment proceedings are not adjudicative' and that Jiangsu overextended




                                              10
Euromepa in holding that all pre-judgment attachment proceedings are non-

adjudicative"). And just a few months ago, another judge in this district cited Euromepa

for the limited proposition that § 1782 discovery "is inappropriate where the merits of a

controversy have already been decided by the foreign tribunal." In re Galaxy Energy &

Res. Co., 19-mc-287 (LTS), 2019 WL 2743205, at *1 (S.D.N.Y. July 1, 2019).

       The Court agrees with these decisions' reading of Euromepa, namely that

Euromepa denied the § 1782 application based on a particular finding of fact that the

discovery requested could not provide "some advantage or serve some use in the

proceeding." Mees, 793 F.3d at 298. It, therefore, does not lend itself to the broad rule

against all asset discovery for which Bullock and Respondents advocate. Moreover,

adopting the proposed far-reaching rule against asset discovery would be incongruent

with§ 1782's "underlying policy" that, "[a]bsent specific directions to the contrary from

a foreign forum, ... district courts [should] provide some form of discovery assistance."

Euromepa SA. v. R. Esmerian, Inc., 51 F.3d 1095, 1102 (2d Cir. 1995).

       Accordingly, accepting that§ 1782 permits asset discovery in circumstances

where it will be for use in an adjudicative proceeding, the Court turns to whether the "for

use" requirement is met in this particular case. The Court is not persuaded by Bullock's

and Respondents' assertion that Gorsoan seeks this discovery only so that it "could one

day be used to satisfy a Cyprus judgment." Bullock Memo. at 18. Rather, Gorsoan has

demonstrated that it seeks this discovery for other purposes, which have potential

implications on the outcome of the case. Thus, for the reasons explained below, this case

is factually distinct from those cited where the requested discovery served no adjudicative




                                             11
purpose. See In re Accent Delight Int'[, Ltd., 869 F.3d at 131 (analyzing the "for use"

requirement "according to the particular facts of each case").

        First, the Cyprus action remains ongoing and its merits are unresolved. It is thus

distinguishable from Euromepa where "[t]he merits of the dispute ... ha[d] already been

adjudicated." 154 F.3d at 28.

        Second, in contrast to Jiangsu and In re Asia Maritime Pacific, Gorsoan seeks this

discovery for more than "just a collection action." Dkt. 39, Tr. 5:18-19. Although

Gorsoan admits that this discovery is "unlikely ... [to] bear on the fraud itself," id. at Tr.

9:18-19, it maintains that the requested discovery could nonetheless affect the outcome of

the ongoing adjudication in the Cyprus court. At oral argument, Gorsoan explained that

Respondents' financial information would assist in determining the extent to which

Bullock has complied (or failed to comply) with the Asset Freeze and Disclosure Order.

It further represented that, after obtaining this information, it intends to file a motion for

contempt against Bullock in the Cyprus court regarding her "satisfaction of the freezing

order abroad."7 Id. at Tr. 3:19-25. This is significant because a finding of contempt in

the Cyprus court could have consequences on the case's outcome. As one of the lawyers

representing Gorsoan in the Cyprus action has declared, "[u]nder Cyprus law, a party's

failure to comply with a court's interim order may lead to various legal consequences

which mainly include an entry of an order of contempt, as well in some cases, the entry

of an order precluding the relevant party from presenting evidence at the hearing and

from otherwise promoting its defence as to the merits of the action." Dkt. 32 at Jr 8 (Deel.




        7 Gorsoan previously filed a motion for contempt against Bullock in the Cyprus court. Although it
withdrew that motion, it "reserved its right to seek contempt measures after the conclusion of the Section
1782 proceeding that was ongoing in the U.S." Id. at Tr. 4: 12-15.


                                                    12
ofChrysostomos Nicolaou); see also Dkt. 39, Tr. 4:24-25, 5:1-3 ("The implication ofa

contempt finding in Cyprus includes sanctions of preclusion from presenting evidence at

the hearing on the merits and from effectively participating in the defense of that merits

hearing."). Gorsoan thus insists "that evidence of [Bullock's] concealment of assets

would absolutely inform a merits determination in Cyprus because it could prove that she

has not complied with the freezing and disclosure order in that court" and then "[Bullock]

could be precluded from presenting any evidence on the merits as a sanction." Id. at Tr.

5:8-11, 13-14.

       Bullock and Respondents do not dispute that Cyprus law permits its courts, upon

a finding of contempt, to limit a party's ability to present a defense or even preclude the

presentation of any defense. See id at Tr. 15:19-20. Instead, Bullock and Respondents

chiefly respond that this still does not satisfy § 1782 because the contempt proceeding is

no more than "hypothetical." Id at 10:15-16; see also id at 11:2-5 (referring to the

contempt proceeding as "some future hypothetical scenario in which there could be an

issue raised by compliance or contempt"); id at 12:21-22 ("[Gorsoan's counsel]

speculates hypothetically that one day there might be a contempt proceeding[.]"); 15: 14-

16 ("They are certainly not moving towards a contempt proceeding of any kind. That's

been invented here. It's purely hypothetical.").

       But this argument ignores Gorsoan's representations, which the Court has no

reason to doubt, that it intends to move for contempt in the Cyprus court at the conclusion

of this§ 1782 proceeding. See id. at Tr. 5:4-5 ("[A] finding of contempt against Ms.

Bullock in Cyprus would be driven by the findings of this Court[.]"). "It is not necessary

for the adjudicative proceeding to be pending at the time the evidence is sought, but only




                                             13
that the evidence is eventually to be used in such a proceeding." Certain Funds,

Accounts and/or Inv. Vehicles, 798 F.3d at 123. Gorsoan's contempt motion - and any

ensuing contempt proceedings - are, therefore, "within reasonable contemplation," as is

required by Intel, 542 U.S. at 259, and thus still "for use" in a foreign proceeding.

       Bullock and Respondents also argue that, even if a contempt proceeding is not

hypothetical, the discovery request is still improper because the information sought will

not directly implicate the case's merits. See Dkt. 39, Tr. 12:14-20. They emphasize, for

instance, that the subpoenas order Respondents to produce financial information from a

period after the alleged fraud occurred and urge in any event that this financial

information is "hardly material" or "necessary" for Gorsoan to prove Bullock's

compliance (or lack thereof) with the Asset Freeze and Disclosure Order. Id. at Tr.

13:23-24.

        In the Court's view, however, Bullock and Respondents misconstrue - and overly

narrow - what a § 1782 applicant must show to satisfy the "for use" requirement. As the

Second Circuit has stated, there is "no reason to believe that Congress intended § 1782 to

provide such parsimonious assistance, permitting discovery only when the applicant

demonstrates [it] cannot do without it." Mees, 793 F.3d at 299 ("Notably, § 1782 makes

no mention of necessity."). Instead, "the recipient" of the discovery needs to demonstrate

that it can "take[] some further, independent action to introduce [the discovery]" in the

foreign tribunal, Certain Funds, Accounts and/or Inv. Vehicles, 798 F.3d at 121, or has

"the practical ability to inject the requested information into a foreign proceeding," In re

Accent Delight Int'! Ltd, 869 F.3d at 132. In other words, establishing that the applicant

will garner "some advantage" by obtaining the requested discovery is sufficient. Mees,




                                              14
793 F.3d at 298. Therefore, while the Court is mindful, as Bullock and Respondents

urge, that noncompliance with the Asset Freeze and Disclosure Order might be

established through other means, that does not preclude discovery under § 1782. The

Court is satisfied with Gorsoan's explanation that it has the ability to introduce the

requested information in the Cyprus court and is likely to derive a benefit - with

consequences for the entire litigation - from doing so.

        On a final note, this Court's conclusion that the "for use" requirement is satisfied

here also has support in recent decisions from courts in this district. In In re Application

ofBNP Paribas Jersey Trust, the court determined that the "for use" requirement was

satisfied when necessary to determine compliance with a foreign tribunal's "Freezing and

Disclosure Order." No. 18-mc-47 (PAC), 2018 WL 895675, at *2 (S.D.N.Y. Feb. 14,

2018). The court reasoned that the requested discovery "bears directly on the ongoing

valuation proceedings in the Royal Court as well as on the Freezing and Disclosure

Order" and "may show whether additional measures should be taken to restrain

[defendant's] assets or whether [defendant] should be held in contempt of the Freezing

and Disclosure Order." 8 Id. (citing In re Application of Gorsoan Ltd., 2014 WL

7232262, granting Gorsoan's 2013 § 1782 application); see also Linsen Int'! Ltd. v.

Humpuss Sea Transport PTE Ltd., No. 09-CV-10393 (GBD), 2011 WL 1795813, at *1

(S.D.N.Y. Apr. 29, 2011) (noting that it "ordered limited discovery" related to a

"worldwide freezing injunction in English courts"). Even more recently, in In re

Application of Harry Sargeant, the court held that discovery sought to assist with an


         8 Bullock argues that In re BNP Paribas Jersey Trust is distinguishable because there the court
was reviewing an ex parte application. See Bullock Reply Memo. at 5. While true, the court was still
required to review § l 782's statutory requirements and ensure that they were satisfied prior to granting the
ex parte application.


                                                      15
attachment proceeding in Panama satisfied the "for use" requirement, although it

ultimately denied discovery on other statutory grounds. 278 F. Supp. 3d 814, 819-22

(S.D.N.Y. 2017). The discovery was for an adjudicatory purpose, the court explained,

because it "will be used to 'piec[e] together Ruperti's fraud' and to 'trac[e] Ruperti's

assets to aid in the attachment proceeding." Id at 821-22.

       The Court thus concludes that Gorsoan has sufficiently established that the

discovery it seeks will offer it "some advantage" in the Cyprus court. Mees, 793 FJd at

298. Following this proceeding, a contempt proceeding against Bullock regarding her

compliance with the Asset Freeze and Disclosure Order is, at minimum, "within

reasonable contemplation." Intel Corp., 542 U.S. at 259. Given that a finding of

contempt could limit (or even preclude) Bullock's ability to defend herself on the merits,

Gorsoan is justified in seeking the information that could "be employed with some

advantage or serve some use [to it] in the [Cyprus] proceeding."' Certain Funds,

Accounts, and/or Inv. Vehicles, 798 FJd at 120. Accordingly, the Court rejects the

assertion that the "for use" requirement is not met here and concludes that it has

jurisdiction to permit discovery pursuant to § 1782.

II.    Discretionary Factors

       Bullock and Respondents also contend that the Court should deny discovery as a

matter of discretion because (1) Gorsoan seeks the discovery in bad faith; (2) Gorsoan is

attempting to circumvent the Cyprus court's rules and procedures; and (3) the subpoenas

are overly broad and intrusive. "In determining whether to grant [a] motion to quash the

subpoenas, this Court must consider the four factors articulated by the Supreme Court in

Intel Corp." In re Application ofGorsoan Ltd, 2014 WL 7232262, at *6.




                                             16
       A. Whether Gorsoan Seeks Discovery in Bad Faith

       If an "application under section 1782 is made in bad faith ... the court is free to

deny the application in toto." Euromepa, 51 F.3d at 1101 n.6. If"[a] request appears

only marginally relevant to the foreign proceeding[,] [this] may in certain cases suggest

that the application 'is made in bad faith [or] for the purpose of harassment."' Mees, 793

FJd at 299 n.10.

       Respondents and Bullock argue that Gorsoan pursues discovery from

Respondents in bad faith because it seeks to obtain discovery for a purpose other than the

Cyprus action. For instance, Sundlun alleges that Gorsoan is "acting as the litigation

vehicle for a sanctioned Russian bank and in tandem with the Russian govermnent's own

efforts to identify Bullock's assets and enforce a criminal judgment against her."

Sundlun Opp. at 4; see also Bullock Memo. at 21-22 ("Gorsoan has a far more nefarious

purpose in seeking extensive, asset-related discovery: to obtain information about

Bullock, her family, and her alleged assets that it can then tum over to the Russian

Federation to aid in its years-long campaign to seize Bullock's assets and to bolster its

politically-driven criminal case against her ex-husband."). Respondents and Bullock,

however, have not set forth a sufficient basis for the Court to deny Gorsoan's application

on this ground. Cf In re RSM Prod Corp., No. 17-mc-213 (DLC), 2018 WL 1229705, at

*3 (S.D.N.Y. Mar. 9, 2018) (denying discovery under§ 1782 based on a finding that

petitioners "are serial litigants in this Court and courts across this country, and have been

repeatedly sanctioned for bad faith litigation"). Without adequate support for their

allegations of Gorsoan's bad-faith conduct, this Court is in no position to question the

propriety of the ongoing litigation in the Cyprus court or related proceedings elsewhere.




                                             17
See Dkt. 26 (Deel. of Vincent Desry); see also Aguinda v. Texaco, Inc., No. 93-CV-7257

(TSR), 94-CV-9266 (TSR), 2000 WL 122143, at *3 (recognizing "the caution and

deference a United States court must exercise in approaching a question of the

independence and impartiality of a foreign court").

       In any event, courts have previously determined that these very allegations are not

well suited for review in this forum. In 2012, Bullock filed an action in this district,

alleging that three defendants (including Gorsoan) "conspired to loot a Russian

corporation owned and controlled by Plaintiffs," which was dismissed onforum

nonconveniens grounds. See RIGrp. LLC v. Trefonisco Mgmt. Ltd., 949 F. Supp. 2d 546,

549 (S.D.N.Y. 2013). The Second Circuit affirmed, stating that "Russia provides a more-

convenient forum" to raise these issues. RIGrp. LLC v. Trefonisco Mgmt. Ltd., 559 F.

App'x 58, 58 (2d Cir. 2014). Then, in opposing Gorsoan's § 1782 application in 2013,

Bullock again argued that Gorsoan's conduct was in bad faith. As Judge Gardephe noted,

"[m]ovants argue that the Cyprus Proceedings and the instant subpoenas 'represent the

multi-year, continuing harassment by Russian corporate raiders seeking to steal Ms.

Bullock's assets,' and that '[t]hese acts of thievery and continued unlawful acts of

harassment should not be condoned ... by this Court via the grant of discovery ... in

favor of such corporate raiders .... "' In re Application ofGorsoan Ltd., 2014 WL

7232262, at *9 n.5 (internal citations omitted). There too, the court refused to engage

with Bullock's bad-faith argument, emphasizing the Second Circuit's holding that "a

Russian tribunal - and not a U.S. court- is the proper forum for Bullock and RIGroup to

litigate the merits of their allegations against the alleged Russian corporate raiders." Id.




                                              18
This Court shares this view that allegations ofGorsoan's bad-faith conduct are best raised

in another forum - here, in the Cyprus action.

       Accordingly, the allegations of bad faith provide an insufficient basis to deny

Gorsoan's discovery request.

       B. Whether Gorsoan Seeks Discovery to Circumvent the Cyprus Court's
          Procedures and Supervision

       Next, Bullock and Respondents argue that Gorsoan's § 1782 application is an

attempt to circumvent the supervision and procedures of the Cyprus court because the

Cyprus court does not permit "third-party discovery" or "the use of depositions."

Bullock Memo. at 23-24; see also Sundlun Opp. at 5.

       A court should be hesitant to permit discovery under§ 1782 if the applicant is

attempting to "circumvent foreign proof-gathering restrictions." Intel Corp., 542 U.S. at

265; see also In re Application ofAuto-Guadeloupe Investissement S.A., No. 12-mc-221

(RPP), 2012 WL 4841945, at *7 (S.D.N.Y. Oct. 10, 2012) (placing the burden of

demonstrating circumvention on the party opposing the application). There is, however,

no "foreign-discoverability requirement." Id. at 251. That is, a court may order broader

discovery under § 1782 than what might be permitted in the foreign tribunal.

Circumvention, therefore, will not be found "merely [because] the requested documents

are not obtainable through [the foreign tribunal's] procedures." In re Hansainvest

Hanseatische Investment-GmbH, 364 F. Supp. 3d 243,251 (S.D.N.Y. 2018). Rather, a

court must also find that the "[a]pplicant [is] engaged in a bad faith endeavor to misuse

Section 1782." Id.

        Bullock and Respondents have not met their burden of demonstrating

circumvention here because their contention that Gorsoan is attempting to circumvent the



                                             19
Cyprus court's procedures and supervision by requesting third-party discovery,

particularly depositions, is no longer viable. In Intel, the Supreme Court clearly stated

that there is no "foreign-discoverability requirement," meaning that a district court need

not consider whether a foreign tribunal could grant the applicant's discovery request. 542

U.S. at 253.

       A related question that often arises is whether the foreign tribunal would be

receptive to this discovery. See Pinchuk v. Chemstar Prods. LLC, No. 13-mc-306, 2014

WL 2990416, at *3 (D. Del. June 26, 2014) (finding it important, in analyzing

circumvention, whether "the foreign tribunals ... have also not affirmatively rejected

assistance"); cf In re Application of Schmitz, 259 F. Supp. 2d 294,298 (S.D.N.Y. 2003)

("[T]his Court refuses to 'read extra-statutory barriers to discovery in section 1782,' [but]

it is legitimate to take Germany's explicitly stated sovereignty concerns into account.").

But this factor has no application here. Despite the now-lengthy § 1782 litigation

between Gorsoan and Bullock in this district, the Cyprus court has made no indication

that it would reject this assistance.

        Finally, this argument has already be rejected. In attempting to quash Gorsoan's

§ 1782 application in 2013, Bullock argued that Gorsoan "sought to circumvent Cypriot

proof-gathering restrictions because it sought deposition testimony that is beyond the

scope of discovery authorized under Cyprus law." Gorsoan Ltd, 652 F. App'x at 9. The

court rejected that argument there, see In re Application ofGorsoan Ltd, 2014 WL

7232262, at *8-9, and the Second Circuit affirmed, see Gorsoan Ltd, 652 F. App'x at 9.




                                             20
       C. Whether the Subpoena Requests Are Unduly Intrusive or Burdensome

       Lastly, Bullock and Respondents argue that the Court should not exercise its

discretion to permit discovery because the October 2018 order issued "overly broad,

unduly intrusive, and harassing" subpoenas to Respondents. Bullock Memo. at 19. They

contest both the breadth of the ordered document production and that it requires

disclosure of Respondents' financial information. See Bullock Memo. at 20-21; Sundlun

Opp. at 4; Bullock et al. Opp. at 2-3.

       When reviewing whether the requested discovery is "unduly intrusive or

burdensome," Intel Corp., 542 U.S. at 265, courts must "be mindful of U.S. federal

discovery procedures under Rules 26 and 45 of the Federal Rules of Civil Procedure," In

re Application ofAuto-Guadalupe, 2012 WL 4841945, at *4. "Whether a subpoena

imposes an 'undue burden' depends on such factors as relevance, the need of the party for

the documents, the breadth of the document, the time period covered by it, the

particularity with which the documents are described and the burden imposed." Koch v.

Pechota, No. 10-CV-9152, 2012 WL 4876784, at *3 (S.D.N.Y. Oct. 12, 2012).

However, even if discovery is overly broad, the Second Circuit has held that "it is far

preferable for a district court to reconcile whatever misgivings it may have about the

impact of its participation in the foreign litigation by issuing a closely tailored discovery

order than by simply denying relief outright." Mees, 793 F.3d at 302.

        Gorsoan argues that the subpoenas are "appropriately tailored" because they seek

information regarding "those assets that could trigger Bullock's disclosure obligations

under the Freezing and Disclosure Order." Pet.'s Opp. at 16. It emphasizes that the

subpoenas only require disclosure of Respondents' assets "exceeding €10,000 in value,"




                                              21
as "assets" are defined in the Asset Freeze and Disclosure Order. Id. Furthermore,

Gorsoan insists that the subpoenas are reasonably directed at Respondents after Bullock's

February 2018 deposition, in which she claimed to have no assets of her own that would

require disclosure and that she relied solely on her daughters and mother for financial

support. See In re Application ofGorsoan Ltd., No. 17-CV-5912 (RJS), Dkt. 32, Tr.

113:20-117:20, 188:2-190:13 (S.D.N.Y. Apr. 17, 2018) (claiming to own no property and

have no bank accounts or credit cards).

       The Court agrees with Gorsoan that, in light of Bullock's deposition testimony,

discovery as to what assets Respondents have exceeding the value of €10,000, which

were transferred to or from Bullock, is relevant to Bullock's compliance with the Asset

Freeze and Disclosure Order. Notably, a court in this district granted a similar discovery

request - requiring Bullock to produce "documents 'sufficient to disclose all assets

exceeding Euros 10,000 anywhere in the world"' - as part of Gorsoan's first§ 1782

application. In re Application ofGorsoan Ltd., 2014 WL 7232262, at *9.

        Nonetheless, the Court is persuaded that the subpoenas' current scope is overly

broad- at least at this point in time. For instance, the subpoena for E. Bullock requires

her to provide "[a]ll documents concerning your expenses and the sources ofpayment(s)

for those expenses, including without limitation, costs in connection with any of your

Assets, your education, or your social life" and "concerning charitable causes you

support, including events you have attended, not limited to the Viennese Opera Ball of

February 2, 2018." Dkt. 3, Ex. F. The subpoena for Bullock Remmel similarly demands

production of"[a]ll documents concerning charitable causes you support, including

events you have attended and/or donations you have contributed" and "concerning Zaya




                                             22
food, including without limitation, its financing, fundraising, sources of capital, revenues,

expenses, debts, and/or investments." Dkt. 3, Ex. E. Another illustration of the

subpoenas' breadth is the demand that Sundlun produce"[ a]ll documents concerning

Bullock, including without limitation any communications with Bullock." Dkt. 3, Ex. H.

Thus, the subpoenas appear to "pursue[) material with little apparent or likely relevance

to the subject matter," which is often an indication that a subpoena should be modified.

Kirschner v. Klemons, No. 99-CV-4828, 2005 WL 1214330, at *2 (S.D.N.Y. May 19,

2005); see also In re Application of 000 Promnefstroy, No. 19-mc-99 (RJS), 2009 WL

3335608, at *9 (S.D.N.Y. Oct. 15, 2009) (explaining that a typical§ 1782 discovery

request is for "a single document or report, or even those documents relating to a single

transaction or event").

        In addition, the subpoenas require Respondents to disclose an extensive amount of

sensitive financial information. Although the Court believes disclosure of some financial

information is relevant to the Asset Freeze and Disclosure Order and thus appropriate, the

subpoenas currently require more than what appears necessary. See Gen. Motors LLC v.

Lewis Bros., LLC, No. 10-CV-725, 2012 WL 3128949, at *8 (W.D.N.Y. July 31, 2012)

("[A) party's financial information can be relevant for discovery purposes ifit implicates

specific elements of a claim or defense asserted in the dispute."). One example is the

order that Bullock Remmel, E. Bullock, and Kuznetsova provide "[a)ll documents

concerning federal and local taxes filed by you or your agent( s), including your tax

returns." Dkt. 3, Ex. E, F, G. Tax returns are generally considered protected matter,

which "[ c]ourts have been reluctant to require disclosure of." Rahman v. Smith &




                                              23
Wollensky Rest. Grp., Inc., No. 06-CV-6198, 2007 WL 1521117, at *7 (S.D.N.Y. May

24, 2007).

        Still, the Court will not quash the subpoenas on this basis alone. The Second

Circuit has stated that, "to the extent a district court finds that a discovery request is

overbroad, before denying the application [the court] should ordinarily consider whether

that defect could be cured through a limited granted of discovery." Mees, 793 F.3d at

302. Here, "the defect could be cured" by tailoring discovery more closely to the Asset

Freeze and Disclosure Order. Id. Thus, the Court orders the parties to meet and confer in

a good-faith effort to resolve the appropriate breadth of document production in light of

this ruling and with the understanding that some amount of discovery is permissible. The

Court will refer this matter to a magistrate judge to review the parties' submissions and

determine the permissible scope of document production.

III.    Respondents' Invocation of their Fifth Amendment Right Against Self-
        Incrimination

        As a final matter, Respondents have asked the Court to deny Gorsoan's motion to

compel discovery because they have invoked their Fifth Amendment right against self-

incrimination. See Sundlun Opp. at 6-8; Bullock et al. Opp. at 3.

        The Fifth Amendment provides that "[n]o person ... shall be compelled in any

criminal case to be a witness against himself." U.S. Const. amend. V; see Kastigar v.

United States, 406 U.S. 441,444 (1972) (applying the Fifth Amendment right against

self-incrimination in civil proceedings). Section l 782(a) incorporates this guarantee: "A

person may not be compelled to give his testimony or statement or to produce a

document or other thing in violation of any legally applicable privilege." A person may

assert privilege not only when production of an answer or document could support a



                                               24
conviction but also when it would "furnish a link in the chain of evidence needed to

prosecute the claimant for a federal crime." Hoffman v. United States, 341 U.S. 479,486

(1951). For a court "[t]o sustain the privilege, it need only be evident from the

implications of the question, in the setting in which it is asked, that a responsive answer

to the question or an explanation of why it cannot be answered might be dangerous

because injurious disclosure could result." Id at 486-87.

       Although "[t]he Amendment must be accorded liberal construction in favor of the

right it was intended to secure," id at 486, there is a limit to its scope. Privilege "must be

confined to instances where the witness has reasonable cause to apprehend danger from a

direct answer." Id "A witness's 'sincere belief that his answers may be incriminating,

without more, 'is not enough to foreclose his answering or making a disclosure." SEC v.

Pence, 323 F.R.D. 179, 187 (S.D.N.Y. 2017). Therefore, each case requires an

evaluation of the specific circumstances presented. See United States v. Edgerton, 734

F.2d 913,919 (2d Cir. 1984) ("The court should be guided by its own perceptions of the

unique facts of each case.").

        Respondents have offered little, if any, explanation as to why they are invoking

their Fifth Amendment right. Respondents' initial briefs make only conclusory

statements, such as that "the Court should respect the family members' assertion of their

Fifth Amendment rights." Bullock et al. Opp. at 3; see also Sundlun Opp. at 9. In

response to Gorsoan's briefs, Respondents further assert that Gorsoan's admission that it

seeks discovery "to determine [Respondents'] involvement in the fraudulent schemes

described in Plaintiffs' pleadings" is sufficient for them to invoke the Fifth Amendment.

Dkt. 37 at 1 (Respondents' Reply Ltr.). The Court disagrees.




                                              25
       At this stage, however, the Court cannot accept Respondents' argument. Thus far,

Respondents have essentially sought a blanket assertion of privilege, failing to point to

anything specific - whether it be a document or future question at a deposition - that

might implicate them. Asserting one's Fifth Amendment right based on a "blanket

claim" is impermissible. United States v. Clark, 574 F. Supp. 2d 262, 267 (D. Conn.

2008) ("[A ]n individual who wishes to assert his Fifth Amendment right against self-

incrimination cannot make a 'blanket claim of privilege."'); see also Pence, 323 F.R.D. at

188 ("A court should not accept a defendant's 'blanket assertion of a fifth amendment

privilege,' and must instead 'undertake a particularized inquiry to determine whether the

[fifth amendment] assertion was founded on a reasonable fear of prosecution."). Rather,

a "witness ... must endeavor to explain how his answer will be incriminatory," even if it

"come[s] dangerously close to doing that which he is trying to avoid." Edgerton, 734

F.3d at 919. Without any particularized reasoning, Respondents' fear ofincrimination-

in either the Cyprus action or in the courts here - remains "remote or speculative,"

particularly because none of the Respondents are (or have ever been) named in the

Cyprus action that has been ongoing for more than seven years. Estate ofFisher v.

C.IR., 905 F.2d 645,649 (2d Cir. 1990).

        The Court, therefore, will not deny Gorsoan' s motion to compel on this basis.

But this does not prohibit Respondents from invoking their Fifth Amendment right

against self-incrimination with regard to a particular document or question at a later stage

after the scope of discovery has been modified. See Pence, 323 F.R.D. at I 87. In

addition to determining the permissible scope of discovery, the magistrate judge will

address Respondents' claims of privilege.




                                             26
                                     CONCLUSION

         For the reasons stated above, Gorsoan's motion to compel is granted, and

Bullock's motion to vacate the order and quash the subpoenas is denied. The parties are

to meet and confer regarding how to modify the subpoenas' scope, and the Court will

refer this action to a magistrate judge for review of that submission and Respondents'

compliance with the modified subpoenas. The Clerk of Court is respectfully directed to

terminate the motions at docket numbers at 15 and 23.

Dated:      January 24, 2020
            New York, New York

                                                  R
                                                  United States District Judge




                                            27
